AP-77,047
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                  Transmitted 5/14/2015 7:43:45 PM
                                                                    Accepted 5/15/2015 7:52:50 AM
   May 15, 2015                                                                     ABEL ACOSTA
                                NO. AP-77,047                                               CLERK



                               IN THE
                     COURT OF CRIMINAL APPEALS
                             OF TEXAS

      _______________________________________________________

                            KENNETH THOMAS
                                Appellant

                                      VS.

                           THE STATE OF TEXAS
                                 Appellee

   _______________________________________________________

     APPEALING THE TRIAL COURT’S CAPITAL JUDGMENT
   ASSESSING THE DEATH SENTENCE BASED ON JURY VERDICT
         OF GUILTY AND ANSWERS TO SPECIAL ISSUES
    IN CAUSE NUMBER F86-85539-M FROM THE 194TH JUDICIAL
          DISTRICT COURT OF DALLAS COUNTY, TEXAS
    THE HONORABLE ERNEST B. WHITE, III, JUDGE PRESIDING

   _______________________________________________________

                        MOTION TO SUPPLEMENT
                        THE REPORTER’S RECORD


   _______________________________________________________

            COMES NOW KENNETH THOMAS, by and through his

appointed attorney on appeal, John Tatum, and respectfully submits this Motion to
Supplement the Reporter’s Record in the above entitled and numbered cause. In

support of this Motion, Appellant would show this Honorable Court the following:

                                         I.

             The Defendant, Kenneth Thomas, pleaded not guilty to the charge of

Capital Murder before the Honorable Ernest B. White, Judge Presiding of the

194th Judicial District Court of Dallas County and a jury. The jury found the

Defendant guilty and punishment was assessed at death by lethal injection.

                                         II.

             The Reporter’s Record has been filed in this cause.

                                        III.

             Appellant has raised issues of prejudice in the admission into

evidence of autopsy photographs introduced at trial, State’s Exhibits Nos. 58-83.

The original color photographs were placed into evidence before the jury and are

necessary to aid this Court in resolving the issues raised on appeal to the Court of

Criminal Appeals.
            WHEREFORE, PREMISES CONSIDERED, Appellant prays that

this Court will grant his Motion to Supplement the Reporter’s Record in this

Cause.


                                            Respectfully submitted,



                                              /s/ John Tatum
                                            JOHN TATUM
                                            990 SOUTH SHERMAN STREET
                                            RICHARDSON, TEXAS 75081
                                            (972) 705-9200
                                            BAR NO. 19672500


                        CERTIFICATE OF SERVICE



            I, JOHN TATUM, do hereby certify that a true and correct copy of

the foregoing Motion to Supplement the Record was delivered to Susan Hawk,

Criminal District Attorney, Appellate Section, 11th floor, Frank Crowley Criminal

Courts Building, Dallas, Texas 75207, on this 14th day of May, 2015.

                                               /s/ John Tatum
                                            John Tatum
                     CERTIFICATE OF COMPLIANCE


         I certify that this submitted e-mail attachment to file Motion to
Supplement complies with the following requirements of the Court:

           1. The petition is submitted by e-mail attachment;

            2. The e-mail attachment is labeled with the following
information:
            A. Case Name: Kenneth Thomas
            B. The Appellate Case Number: 77,047
            C. The Type of Document: Motion to Supplement Record
            D. Party for whom the document is being submitted: Appellant
            E. The Word Processing Software and Version Used to
            Prepare the Motion :
            Word Perfect X7

           3. Copies have been sent to all parties associated with this
case.

              /s/ John Tatum                                    5/14/15
           (Signature of filing party and date)
           John Tatum
           (Printed name)
           John Tatum, Attorney at Law

           Emailed Copy of Motion